Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-20, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-6 and 8-21 are within the four statutory categories.  Claims 1-6 and 8-14 are drawn to a method of patient treatment, which is in the statutory category of processes, claims 15-19 are drawn to a system of patient treatment, which are within the statutory category of machines and claims 20-21 are drawn to a non-transitory CRM for patient treatment, which is within the statutory category of machines, thus all claims are within the four statutory categories (i.e. processes and machines). 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 15, which is a representative claim for all claims 1-6 and 8-21, which is addressed below for 101 explanation purposes, recites: A system, comprising:
a non-transitory computer readable storage medium storing an executable program; and

retrieve a problem list with active diagnostic information items for a patient;
construct a clinical context for a current imaging exam based on retrieved relevant diagnostic information for the current imaging exam;
determine a ranking scheme with relevance rules based on the clinical context, wherein the relevance rules rank a relevance of problem list diagnostic information items based on the clinical context for the current imaging exam, wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping numerical relevance value intervals to respective low, medium, and high relevance levels; or
mapping numerical relevance values to respective low, medium, and high relevance levels; 
select a ranking scheme; and
implement the selected ranking scheme to sort the problem list diagnostic information items.  
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a processing priority amounts to managing human behavior/interactions between people. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/ evaluations/ judgments/ analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  The limitations above merely describe ranking a problem list according to relevance rules. For example if the image is of a brain [22] a human could discern that information in the patient’s record relating to the patients “head, face, and neck” [23] would be highly relevant information in their record while information that is very old and unrelated to brain abnormalities would be irrelevant (such as something minor but recent, like an ingrown toenail for example). 
Dependent Claims 2-6, 8-14, 16-19, and 21 include other limitations, for example Claim 2 recites, “displaying the sorted problem list; and applying user selection of the diagnostic information items to the problem list,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent.

Step 2A of the Alice/Mayo Test - Prong Two
A system, comprising:
a non-transitory computer readable storage medium storing an executable program (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)); and
a processor executing the executable program to cause the processor to (using generic computer componentry to perform abstract idea as noted below, see MPEP 2106.05(f)):
retrieve a problem list with active diagnostic information items for a patient (pre-solution activity as noted below, see MPEP 2106.05(g). Regarding Step 2B: paras. [0012] and [0014] of the Specification, see below);
construct a clinical context for a current imaging exam based on retrieved relevant diagnostic information for the current imaging exam;
determine a ranking scheme with relevance rules based on the clinical context, wherein the relevance rules rank a relevance of problem list diagnostic information items based on the clinical context for the current imaging exam, wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping numerical relevance value intervals to respective low, medium, and high relevance levels; or
mapping numerical relevance values to respective low, medium, and high relevance levels;
select a ranking scheme; and
implement the selected ranking scheme to sort the problem list diagnostic information items.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.
Claims 1-6 and 8-21 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a non-transitory computer readable storage medium storing an executable program; and a processor executing the executable program to cause the processor to,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g., para. [0012] of the present Specification: The system 100 comprises a processor 102, a user interface 104, a display 106, and a memory 108. The memory 108 includes a database 120, which stores medical documents on imaging exams, including for example, radiology and cardiology echo reports for a patient.
See also, paras. [0014] of the present Specification: Those skilled in the art will understand that the engines 110-113 may be implemented by the processor 102 as, for example, lines of code that are executed by the processor 102, as firmware executed by the processor 102, as a function of the processor 102 being an application specific integrated circuit (ASIC), etc.

add insignificant extra-solution activity to the abstract idea – for example, the recitation of “retrieve a problem list with active diagnostic information items for a patient,” which amount to mere data gathering, see
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “a problem list with active diagnostic information items for a patient,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “retrieve a problem list with active diagnostic information items for a patient,” which amount to mere data gathering;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0012] and [0014]  of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare); 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 - retrieve a problem list with active diagnostic information items for a patient is substantially equivalent to transmitting which the courts have held as being well-understood, routine and conventional activities.
Dependent Claims 2-6, 8-14, 16-19, and 21 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “display” and “model” features of dependent Claims 2, 16, 18, and 21), performing repetitive calculations (e.g. the “refine,” “select,” “apply,” and “incorporate” features of dependent Claims 3-5, 11-13, and 17), storing and retrieving information in memory (e.g. the “ICD” feature of dependent Claims 9-10, 14, and 19), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 6 and 8).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-6 and 8-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0242571 to Naeymi-Rad, et al. (“Naeymi-Rad”) in view of U.S. Patent Publication No. 2015/0149215 to Qian, et al. (“Qian”) in further view of U.S. Patent Publication No. 2007/0124432 to Holtzman, et al. (“Holtzman”).

Regarding claim 1, Naeymi-Rad discloses: 
A method, comprising (para. [0017]: the reference discloses a method. Paragraph [33] discusses that the system automatically allows clinicians to view only relevant information (problem list data) that relates to a specific category, such as cardiovascular category. Figure 2 gives an example for Endocrine category.):
retrieving a problem list with active diagnostic information items for a patient (para. [0028]: disclosing problems lists including diagnostic information such as cardiovascular problems and kidney-related problems. See also Figure 2 example with a problem list shown in the upper left with diagnostic information items such as “Fitting and Adjustment of Cardiac Pacemaker” and “Diabetes mellitus.”);
constructing a clinical context for a current exam based on diagnostic information for the current exam (para. [0029]; Fig. 2: disclosing a problem list in which a patient’s problems, such as endocrine problems, and associated information are listed. For example, the constructed clinical context in Figure 2 is Endocrine Problems which is based on the endocrinologist reviewing the patient’s information in order to help them with their Diabetes or Hypothyroidism.);
determining a ranking scheme with relevance rules based on the clinical context (Figure 2 example, upper right, shows that all diagnostic information items related to Endocrine Problems are pulled out, thus found to be ranked as relevant. Paragraph [0032]: further adds multiple criteria, which can be used to rank the problems/diagnostic information items within a problem list.  Example criteria given for higher ranking of diagnostic items include: related medications, physician entered data, related workflow, more recent data.), wherein the relevance rules rank a relevance of the diagnostic information items of the problem list, (para. [0032]: the information in the problem list is ranked according to the ranking and sorting criteria) wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping relevance value intervals to respective low, medium, and high relevance levels; or mapping relevance values to respective low, medium, and high relevance levels (para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user, construed as high relevance. Ranking high relevance would also require ranking other values as medium and low relevance levels. Para. [0050] discusses semantic differences being “expressed in terms of positive or negative values away from the concept. Paragraph [50] goes on to discuss how the system determines ranking based on how “close” or “loose” the concept match is. An example is given for the term “knee pain” highly relates to the term “knee pain” but in relation to the term “pain under kneecap” may have a lower term presence factor);
selecting a ranking scheme (paras. [0036] - [0037]: The system selects a ranking scheme to call attention to specific issues, such as “in focus now” (para. [0036]) or eliminating redundancies (para. [0037]), which list problems according to different criteria. Para. [0063] discusses how the system selects factors used in ranking); and 
implementing the selected ranking scheme to sort the diagnostic information items of the problem list (paras. [0036] - [0037]: the system generates lists according to the chosen scheme. For example see lower left of Figure 2 showing the “ranked” information items under Endocrine/Metabolic. Para. [0063] discusses implementation of the selected factors when carrying out the ranking). 
The method of Naeymi-Rad discloses constructing a clinical context for specific medical issues of concern, such as Endocrine issues (Diabetes and Hypothyroidism). (Naeymi-Rad, para. [0029]). However, the method of Naeymi-Rad does not explicitly recite where the 
Qian teaches that it is old and well known in the art of healthcare data retrieval at the time of filing to identify a clinical context, such as pneumonia, from data associated with a medical image that a professional is reviewing (See Figure 3 and [44] Chest X-ray exam showing note of possible pneumonia that is linked to the x-ray performed) to identify the issue the patient is currently having.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to identify a clinical context from data associated with a medical image that a professional is reviewing to identify the issue the patient is currently having.
The method of Naeymi-Rad discloses displays problems that are most relevant to the user ([0036]). However, the method of Naeymi-Rad does not explicitly recite relevance levels that are numerical.
Holtzman teaches that it is old and well known in the art of healthcare data retrieval at the time of filing to include relevance levels that are numerical (Claim 1: a numerical relevance score) to identify the relevance of data.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to include relevance levels that are numerical, as taught by Holtzman because Holtzman teaches that numerical relevance scores are useful to easily identify relevant data.

Regarding claim 2, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
displaying the sorted problem list; (Naeymi-Rad, para. [0029]: the system creates a ranked display of the problem list) and applying user selection of the diagnostic information items to the problem list. (Naeymi-Rad, para. [0033]: a clinician can select and filter the information to display preferred records, problems, and/or categories). 

Regarding claim 3, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
selecting a chronological or relevance ranking scheme. (Naeymi-Rad, para. [0032]: the problem entries can be time-stamped and ranked chronologically).

Regarding claim 4, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 2 as discussed above, and further discloses:
converting the user selection of the problem list to natural language statements; and (Naeymi-Rad, para. [0052]: the method includes reconciling a list using natural language processing) applying the user selection to refine the relevance rules of the determined ranking scheme. (Naeymi-Rad, para. [0053]: the list generated by the natural language processing is reconciled with multiple lists, which may include the list created in para. [0033], to create a problem list).

Regarding claim 5, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 3 as discussed above, and further discloses:
sorting the problem list with the refined relevance rules of the determined ranking scheme. (Naeymi-Rad, para. [0032]: a problem list is ranked such that more recent problems may be ranked higher than older problems).

Regarding claim 6, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above. The method of Naeymi-Rad discloses diagnostic information. (Naeymi-Rad, para. [0028]). However, the method of Naeymi-Rad does not explicitly recite wherein the relevant diagnostic information comprises at least one of: imaging exam modality, mode of image acquisition for the imaging exam, and anatomy imaged in the imaging exam.
Qian teaches that it is old and well known in the art of healthcare that the relevant diagnostic information comprises at least one of: imaging exam modality, mode of image acquisition for the imaging exam, and anatomy imaged in the imaging exam. (Qian, para. [0036]: the diagnostic information includes modality and anatomy).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the method of Naeymi-Rad to include the relevant diagnostic information comprises at least one of: imaging exam modality, mode of image acquisition for the imaging exam, and anatomy imaged in the imaging exam, as taught by Qian, in order to improve diagnosis by including imaging information.

Regarding claim 8, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the relevance themes comprise: medical domain specialty (Naeymi-Rad, para. [0033]), user profile (Naeymi-Rad, para. [0033]), user (Naeymi-Rad, para. [0033]), and exam date (Naeymi-Rad, para. [claim 6]). 

Regarding claim 9, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein determining the ranking scheme comprises: creating relevance rules based on an International Classification of Diseases (ICD) hierarchy to map ICD codes to relevance values in a look-up table based on the clinical context parameters. (Naeymi-Rad, paras. [0008] and [0039]: the method includes accessing administrative code, such as the International Classification of Disease (ICD), to support administrative functions of healthcare).

Regarding claim 10, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein creating the relevance rules based on an ICD hierarchy comprises at least one of: setting an identical relevance value for an ICD node and its subordinate ICD codes; and setting the identical relevance value for an ICD node and its subordinate ICD codes, in view of a date of entry for the ICD code. (Naeymi-Rad, paras. [0008] and [0039]: the method includes mapping between vocabulary dataset, such as the International Classification of Disease (ICD), construed as setting an identical relevance value for an ICD node and its subordinate ICD codes, in order to create relationships between various concepts).

Regarding claim 11, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 2, as discussed above, and further discloses:
wherein applying user selection of diagnostic information items to the problem list comprises one or more of: selecting the diagnostic information items; or removing pre-selected diagnostic information items, wherein each diagnostic information item comprises an ICD code. (Naeymi-Rad, para. [0033]: a clinician can select and filter the information to display preferred records, problems, and/or categories, construed as selecting the diagnostic information items).

Regarding claim 12, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4, as discussed above, and further discloses:
wherein converting the user selection of the problem list to natural language statements comprises: applying a template for converting the problem list to natural language statements; and (Naeymi-Rad, para. [0052]: the method includes incorporating and reconciling problem lists from multiple sources into a CCDA structure (see para. [0055], construed as a template, including lists generated by Natural Language Processing)
making the natural language statements accessible for user applications. (Naeymi-Rad, para. [0060]: disclosing that the system may function as a separate widget or application accessible by an EHR)

Regarding claim 13, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4, as discussed above, and further discloses:
wherein refining the relevance rules of the determined ranking scheme comprises: incorporating the user selection of diagnostic information for the problem list as relevance exception rules. (Naeymi-Rad, para. [0057]: disclosing that can identify possible duplicate entries and allow a user to move the non-duplicates).

Regarding claim 14, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4, as discussed above, and further discloses:
wherein refining the relevance rules of the determined ranking scheme comprises: refining relevance values for the determined ranking scheme in a look-up table by requesting user feedback on parameters of the clinical context, for an International Classification of Diseases (ICD) hierarchy, wherein the look-up table maps ICD codes to the relevance values based on the parameters of the clinical context. (Naeymi-Rad, paras. [0039] – [0040] and [0043]: the method includes accessing administrative code, such as the International Classification of Disease (ICD), which serves as the basis for the categorization  of the problem list, and the system then allows a user to rearrange the ordering of elements).

Regarding claim 15, Naeymi-Rad discloses:
A system, comprising: (para. [0036]: the system includes an imaging apparatus, construed as a computing device)
	a non-transitory computer readable storage medium storing an executable program; and (para. [0044]: disclosing a database to store elements of the problem list)
a processor executing the executable program to cause the processor to: (para. [0003]: disclosing a computer to assist in documenting patient care)
retrieve a problem list with active diagnostic information items for a patient; (para. [0028]: disclosing problems lists including diagnostic information such as cardiovascular problems and kidney-related problems. See also Figure 2 example with a problem list shown in the upper left with diagnostic information items such as “Fitting and Adjustment of Cardiac Pacemaker” and “Diabetes mellitus.”)
construct a clinical context; (para. [0029]; Fig. 2: disclosing a problem list in which a patient’s problems, such as endocrine problems, and associated information are listed. For example, the constructed clinical context in Figure 2 is Endocrine Problems which is based on the endocrinologist reviewing the patient’s information in order to help them with their Diabetes or Hypothyroidism.)
determine a ranking scheme with relevance rules based on the clinical context, (Figure 2 example, upper right, shows that all diagnostic information items related to Endocrine Problems are pulled out, thus found to be ranked as relevant. Paragraph [0032]: further adds multiple criteria, which can be used to rank the problems/diagnostic information items within a problem list.  Example criteria given for higher ranking of diagnostic items include: related medications, physician entered data, related workflow, more recent data.) wherein the relevance rules rank a relevance of problem list diagnostic information items, (para. [0032]: the information in the problem list is ranked according to the ranking and sorting criteria) wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping numerical relevance value intervals to respective low, medium, and high relevance levels; or mapping numerical relevance values to respective low, medium, and high relevance levels (para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user, construed as high relevance. Ranking high relevance would also require ranking other values as medium and low relevance levels. Para. [0050] discusses semantic differences being “expressed in terms of positive or negative values away from the concept. Paragraph [50] goes on to discuss how the system determines ranking based on how “close” or “loose” the concept match is. An example is given for the term “knee pain” highly relates to the term “knee pain” but in relation to the term “pain under kneecap” may have a lower term presence factor) ;
select a ranking scheme (paras. [0036] - [0037]: The system selects a ranking scheme to call attention to specific issues, such as “in focus now” (para. [0036]) or eliminating redundancies (para. [0037]), which list problems according to different criteria. Para. [0063] discusses how the system selects factors used in ranking); and
implement the selected ranking scheme to sort the problem list diagnostic information items (paras. [0036] - [0037]: the system generates lists according to the chosen scheme. For example see lower left of Figure 2 showing the “ranked” information items under Endocrine/Metabolic. Para. [0063] discusses implementation of the selected factors when carrying out the ranking).
The method of Naeymi-Rad discloses constructing a clinical context for specific medical issues of concern, such as Endocrine issues (Diabetes and Hypothyroidism). (Naeymi-Rad, para. [0029]). However, the method of Naeymi-Rad does not explicitly recite where the 
Qian teaches that it is old and well known in the art of healthcare data retrieval at the time of filing to identify a clinical context, such as pneumonia, from data associated with a medical image that a professional is reviewing (See Figure 3 and [44] Chest X-ray exam showing note of possible pneumonia that is linked to the x-ray performed) to identify the issue the patient is currently having.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to identify a clinical context from data associated with a medical image that a professional is reviewing to identify the issue the patient is currently having.
The method of Naeymi-Rad discloses displays problems that are most relevant to the user ([0036]). However, the method of Naeymi-Rad does not explicitly recite relevance levels that are numerical.
Holtzman teaches that it is old and well known in the art of healthcare data retrieval at the time of filing to include relevance levels that are numerical (Claim 1: a numerical relevance score) to identify the relevance of data.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to include relevance levels that are numerical, as taught by Holtzman because Holtzman teaches that numerical relevance scores are useful to easily identify relevant data.

Regarding claim 16, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 14 as discussed above, and further discloses:
wherein the processor executes the executable program to cause the processor to: display the sorted problem list; and (Naeymi-Rad, para. [0029]: the system creates a ranked display of the problem list) apply user selection of the diagnostic information items to the problem list. (Naeymi-Rad, para. [0033]: a clinician can select and filter the information to display preferred records, problems, and/or categories).

Regarding claim 17, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the processor executes the executable program to cause the processor to: convert the user selections of the problem list to natural language statements; and (Naeymi-Rad, para. [0052]: the method includes reconciling a list using natural language processing) apply the user selection to refine the relevance rules of the ranking scheme. (Naeymi-Rad, para. [0053]: the list generated by the natural language processing is reconciled with multiple lists, which may include the list created in para. [0033], to create a problem list).

Regarding claim 18, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein determining the ranking scheme comprises: modeling relevance according to one or more relevance themes of medical domain specialty (Naeymi-Rad, para. [0033]), user profile (Naeymi-Rad, para. [0033]), user (Naeymi-Rad, para. [0033]), and exam date (Naeymi-Rad, para. [claim 6]); and at least one of: mapping numerical relevance value intervals to respective low, medium, and high relevance levels; or mapping numerical relevance values to respective low, medium, and high relevance levels. (Naeymi-Rad, para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user).

Regarding claim 19, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein refining the relevance rules of the determined ranking scheme comprises: refining relevance values for the determined ranking scheme in a look-up table by requesting user feedback on parameters of the clinical context, for an International Classification of Diseases (ICD) hierarchy, wherein the look-up table maps ICD codes to the relevance values based on the parameters of the clinical context. (Naeymi-Rad, paras. [0039] – [0040] and [0043]: the method includes accessing administrative code, such as the International Classification of Disease (ICD), which serves as the basis for the categorization  of the problem list, and the system then allows a user to rearrange the ordering of elements).

Regarding claim 20, Naeymi-Rad discloses:
A non-transitory computer-readable storage medium including a set of instructions executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations, comprising: (para. [0003]: disclosing a computer to assist in documenting patient care and executing steps of the method, see claim 6)
	retrieving a problem list with active diagnostic information items for a patient; (para. [0028]: disclosing problems lists including diagnostic information such as cardiovascular problems and kidney-related problems. See also Figure 2 example with a problem list shown in the upper left with diagnostic information items such as “Fitting and Adjustment of Cardiac Pacemaker” and “Diabetes mellitus.”)
constructing a clinical context; (para. [0029]; Fig. 2: disclosing a problem list in which a patient’s problems, such as endocrine problems, and associated information are listed. For example, the constructed clinical context in Figure 2 is Endocrine Problems which is based on the endocrinologist reviewing the patient’s information in order to help them with their Diabetes or Hypothyroidism)
determining a ranking scheme with relevance rules based on the clinical context, (Figure 2 example, upper right, shows that all diagnostic information items related to Endocrine Problems are pulled out, thus found to be ranked as relevant. Paragraph [0032]: further adds multiple criteria, which can be used to rank the problems/diagnostic information items within a problem list.  Example criteria given for higher ranking of diagnostic items include: related medications, physician entered data, related workflow, more recent data) wherein the relevance rules rank a relevance of problem list diagnostic information items, (para. [0032]: the information in the problem list is ranked according to the ranking and sorting criteria) wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping numerical relevance value intervals to respective low, medium, and high relevance levels; or mapping numerical relevance values to respective low, medium, and high relevance levels; (para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user, construed as high relevance. Ranking high relevance would also require ranking other values as medical and low relevance levels).
selecting a ranking scheme; and (paras. [0036] - [0037]: the system selects a ranking scheme to call attention to specific issues, such as “in focus now” (para. [0036]) or eliminating redundancies (para. [0037]), which list problems according to different criteria)
implementing the selected ranking scheme to sort the problem list diagnostic information items. (paras. [0036] - [0037]: the system generates lists according to the chosen scheme. For example see lower left of Figure 2 showing the “ranked” information items under Endocrine/Metabolic)
The method of Naeymi-Rad discloses constructing a clinical context for specific medical issues of concern, such as Endocrine issues (Diabetes and Hypothyroidism). (Naeymi-Rad, para. [0029]). However, the method of Naeymi-Rad does not explicitly recite where the specific medical issue of concern for examination, or “clinical context”, is constructed from data associated with a medical image that a professional is reviewing.
 that it is old and well known in the art of healthcare data retrieval at the time of filing to identify a clinical context, such as pneumonia, from data associated with a medical image that a professional is reviewing (See Figure 3 and [44] Chest X-ray exam showing note of possible pneumonia that is linked to the x-ray performed) to identify the issue the patient is currently having.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to identify a clinical context from data associated with a medical image that a professional is reviewing to identify the issue the patient is currently having.

Regarding claim 21, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 20 as discussed above, and further discloses:
displaying the sorted problem list; (Naeymi-Rad, para. [0029]: the system creates a ranked display of the problem list) applying user selection of the diagnostic information items to the problem list (Naeymi-Rad, para. [0033]: a clinician can select and filter the information to display preferred records, problems, and/or categories); converting the user selection of the problem list to natural language statements (Naeymi-Rad, para. [0052]: the method includes reconciling a list using natural language processing); and applying the user selection to refine the relevance rules of the determined ranking scheme (Naeymi-Rad, para. [0053]: the list generated by the natural language processing is reconciled with multiple lists, which may include the list created in para. [0033], to create a problem list).

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 10/28/2020, with respect to the 35 USC § 112(a) rejection of claims 1, 15, and 20 have been considered, and are persuasive.
with respect to the 35 USC § 112(b) rejection of claims 1, 15, and 20 have been considered, and are persuasive. 
Applicant’s arguments and amendments, filed on 10/28/2020, with respect to the 35 USC § 101 rejection of claim 1 have been considered. However, the argument is not persuasive.
Applicant argues that “when considered as a whole and in light of the Specification, the claimed invention is not an abstract idea,” because the claims are similar to those in Data Engine Tech v. Google and CardioNet LLC v. InfoBionics, Inc.. In Data Engine Tech the court found sufficient improvements to computer functionality to overcome 101 because the claims recited specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers. The present claims have no such specificity. The argument is not persuasive. 
	Next, Applicant argues that the claims are integrated into a practical application because the claims “are directed a specific improvement in the providing and ranking of patient diagnostic information items in a problem list based on the content of the diagnostic information, and the display and reporting of those patient diagnostic information items to a user.” The argument is not persuasive because any improvements are to the abstract idea, and not to computer functionality. Similarly, the limitations of claims 4, 12, 17, and 21 are not integrated into a practical application.
Claims 1-6 and 8-21 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a non-transitory computer readable storage medium storing an executable program; and a processor executing the executable program to cause the processor to,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
see, e.g.
See also, paras. [0014] of the present Specification: Those skilled in the art will understand that the engines 110-113 may be implemented by the processor 102 as, for example, lines of code that are executed by the processor 102, as firmware executed by the processor 102, as a function of the processor 102 being an application specific integrated circuit (ASIC), etc.

add insignificant extra-solution activity to the abstract idea – for example, the recitation of “retrieve a problem list with active diagnostic information items for a patient,” which amount to mere data gathering, see MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “a problem list with active diagnostic information items for a patient,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h)).

Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “retrieve a problem list with active diagnostic information items for a patient,” which amount to mere data gathering;
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0012] and [0014]  of the Specification (passages cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare); 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites “retrieve a problem list with active diagnostic information items for a patient.”
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 - retrieve a problem list with active diagnostic information items for a patient is substantially equivalent to transmitting which the courts have held as being well-understood, routine and conventional activities

Therefore, whether taken individually or as an ordered combination, Claims 1-6 and 8-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

with respect to the 35 USC § 103 rejection of claims 1-6 and 8-20 have been considered but are not persuasive. 
Applicant was not able to obtain a version of Qian including paragraph numbers. Applicant is directed to PAIR (https://portal.uspto.gov/pair/PublicPair) to obtain a copy of Qian with paragraph numbers.
With regard to claims 1 and 20. Applicant argues, without providing any evidence or reasons why, that Naeymi-Rad fail to teach: “constructing a clinical context.” The argument is not persuasive. 
With regard to claim 15, Applicant states that Naeymi-Rad fails to teach: “retrieved relevant diagnostic information for the current imaging exam.” Applicant argue these limitations are not disclosed because the diagnostic information is not obtained from a current imaging exam. The argument is not persuasive because office action depends on Qian for disclosing the recited features. 
Next, Applicant argues that Naeymi-Rad does not teach or disclose the “selecting a ranking scheme”, of claims 1 and 20, or “select a ranking scheme” of claim 15. The argument is not persuasive. In order to define the “ranking scheme,” the Applicant must act as his own lexicographer or disavow the plain and ordinary meaning by setting forth a special definition. See MPEP 2111.01, part IV. The passages cited by the Applicant do not clearly set forth a special definition. 
Furthermore, the features upon which applicant relies (i.e., “ranking engine 111 may determine a ranking scheme by modeling one or more ranking schemes, where each scheme models a distinct relevance theme, for example, relevance based on medical domain specialty (e.g. radiology); a user profile (e.g. resident, fellow, or attending physician); a user (e.g. Dr. A. Smith); and an exam date, etc.”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHYAM M GOSWAMI/Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686